Citation Nr: 1433606	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-44 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1966 to June 1969, to include service in the Republic of Vietnam.  He was awarded the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio which, in pertinent part, denied the Veteran's claim for service connection for peripheral neuropathy.

The Board remanded the instant matter in April 2013.

In July 2013, the Veteran waived the 30 day period in which he may submit additional evidence and requested that the Board proceed with the adjudication process.

As a final preliminary matter, the Board also notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  A review of the documents in Virtual VA reveals VA treatment records dated through April 2013; such records were considered in the July 2013 supplemental statement of the case.  The remaining documents in Virtual VA consisted of various adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he suffers from peripheral neuropathy as a result of his in-service exposure to herbicides.  The Board notes that the Veteran served in Vietnam and hence is considered to have been presumptively exposed to herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  In support of his claim, the Veteran submitted an October 2010 statement from A. Y., a VA primary care physician, which indicated that his peripheral neuropathy was most likely related to his exposure to Agent Orange while serving in Vietnam, this opinion contained no rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A June 2009 VA treatment note from Dr. J. C. indicates that the Veteran's peripheral neuropathy may be possibly Agent Orange related.  However, this opinion is speculative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link is too general and inconclusive); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993), (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship); Morris v. West, 13 Vet. App. 94, 97 (1999) (a diagnosis that the appellant was "possibly" suffering from schizophrenia was deemed speculative).

As such, in April 2013, the Board remanded the instant claim to obtain an etiological opinion.  The examiner was asked to provide an opinion as to whether the disease was caused by the Veteran's exposure to herbicides in Vietnam, caused or aggravated by any other aspect of service or caused or aggravated on a secondary basis by other service connected disabilities.   The examiner was also asked to answer specific questions regarding the Veteran's peripheral neuropathy.

Such an opinion was obtained in June 2013.  The examiner provided an etiological opinion as to direct service connection, detailed the possible causes and risk factors for peripheral neuropathy and stated that the Veteran's peripheral neuropathy did not manifest itself in an unusual manner considering his risk factors.  However, the examiner did not provide a rationale for her opinion as to direct service connection.  See Nieves-Rodriguez v. Peake, supra.  The examiner did not provide an opinion as to aggravation.  In addition, the examiner failed to address the extent to which the opinion is based on statistical studies and whether the Veteran's risk factors or causes were more or less likely to have caused his peripheral neuropathy.  In light of these deficiencies, such an addendum opinion should be obtained.

Finally, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits in a January 2001 VA treatment note.  The basis of such an application or its outcome is unclear from the current record.   The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the purpose of asking him whether he is receiving SSA disability benefits due to peripheral neuropathy.  

2. Contact the Social Security Administration (SSA), if the Veteran confirms that he is getting SSA disability benefits for peripheral neuropathy or if it is unclear if he is receiving SSA disability benefits due to peripheral neuropathy.  Thereafter, ask SSA to provide the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Return the claims file, to include a copy of this remand, to the June 2013 VA examiner for an addendum opinion as to the nature and etiology of the Veteran's peripheral neuropathy.  If the examiner who drafted the June 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

Following a review of the claims file, the reviewing examiner is requested to answer the following questions:

(a)  Is at least as likely as not that the Veteran's peripheral neuropathy had its onset in service or is otherwise related to service, to include his in-service exposure to herbicides?  The examiner is asked to cite the studies, if any, that support this opinion and to state whether the Veteran's specific history and presentation was similar or dissimilar to patients and veterans considered in the statistical studies.

(b)  Is it at least as likely as not that the Veteran's diagnosed peripheral neuropathy was caused OR aggravated by his service-connected posttraumatic stress disorder, chronic sinusitis, residuals of a nose fracture and/or left calf numbness?

(c)  Are there other risk factors or causes that were considered and are they more or less likely than not due to exposure to herbicides?

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  After completing the above, as well as any other development, the Veteran's claim must be readjudicated based on the entirety of the evidence, to include the evidence received after the July 22013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran as the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


      CONTINUE ON THE NEXT PAGE

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

